—In an eminent domain proceeding, the State of New York appeals, as limited by its brief, from so much of an order of the Qourt of Claims (Nadel, J.), dated September 29, 2000, as denied that branch of its motion which was to compel the claimant to respond to interrogatories 9, 10, and 17.
*523Ordered that the order is affirmed insofar as appealed from, with costs.
The Court of Claims providently exercised its discretion in denying that branch of the appellant’s motion which was to compel the claimant to respond to interrogatories 9, 10, and 17 (see, Schobel v Godwin, 264 AD2d 832; Sumitomo Bank v Town of N. Hempstead, 236 AD2d 600). The challenged interrogatories seek information which is appropriately provided in the appraisal to be filed by the claimant pursuant to the Uniform Rules for Trial Courts (see, 22 NYCRR 206.21 [Ct Cl]) (Zappavigna v State of New York, 186 AD2d 557), and is otherwise readily available to the State, or which was sufficiently provided in the amended responses to interrogatories. Santucci, J. P., Krausman, McGinity and Feuerstein, JJ., concur.